     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ARIZONA

IN RE: Bard IVC Filters Products
Liability Litigation                        No. MDL 15-2641-PHX PHX DGC
This document relates to:
Beverly Raye Allen-Brown,                   No. CV18-02415-PHX DGC
                Plaintiff,
v.                                          ORDER

C.R. Bard, et al.,
                     Defendants.
Kirk Allred,                                No. CV19-01410-PHX DGC
                     Plaintiff,
v.                                          ORDER

C.R. Bard, et al.,
                     Defendants.
Diana M Angle,                              No. CV19-01502-PHX DGC
                     Plaintiff,
v.                                          ORDER

C.R. Bard, et al.,
                     Defendants.
Janet Baird,                                No. CV17-03978-PHX DGC
                     Plaintiff,
v.                                          ORDER

C.R. Bard, et al.,
                     Defendants.


                                        1
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 2 of 9




Thomas Bateman,                         No. CV19-01415-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Joseph Bell,                            No. CV18-02411-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Kenneth Bird,                           No. CV17-04153-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
                     Defendants.
Larry Carpenter,                        No. CV19-03249-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Jason Chesla,                           No. CV19-01406-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Samuel Cole,                            No. CV19-01413-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    2
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 3 of 9




Michael Corey,                          No. CV19-01412-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Kathy Douglas,                          No. CV17-04536-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Loren Eleazer,                          No. CV19-01411-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
                 Defendants.
Jacqueline Freedman,                    No. CV19-01404-PHX DGC
                 Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Gina Geary,                             No. CV19-01503-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Barbara Gee,                            No. CV18-02424-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    3
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 4 of 9




Amanda Harvey,                          No. CV19-01402-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                Defendants.
Shonda Evette Haywood,                  No. CV18-00603-PHX DGC
                Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Carlton Hughes,                         No. CV19-00884-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
                     Defendants.
Steven Jackman,                         No. CV19-01414-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Patrick Jamison,                        No. CV19-01508-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Frances Jordan,                         No. CV19-01403-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    4
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 5 of 9




Alysia Kinner-Whatley,                  No. CV17-04134-PHX DGC
                Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Jean Lasecki,                           No. CV19-01408-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Mary Lowe,                              No. CV19-01505-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
               Defendants.
David MacEachern,                       No. CV17-02497-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                Defendants.
Linda Sue Maiden,                       No. CV19-02690-PHX DGC
                Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Claudete May,                           No. CV19-01500-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    5
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 6 of 9




Steven McKenzie,                        No. CV17-04117-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
               Defendants.
Tanessa McKnight,                       No. CV18-00070-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Tonia Michalski,                        No. CV18-00600-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
               Defendants.
Danny Lee Moore,                        No. CV19-01501-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                Defendants.
Timothy L Morrison Jr,                  No. CV18-02419-PHX DGC
                Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
James Nolin,                            No. CV19-02269-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    6
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 7 of 9




Pankaj Patel,                           No. CV19-01506-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Willie Reed,                            No. CV19-02271-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Luz Reyes,                              No. CV18-02396-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
               Defendants.
Edward Robinson,                        No. CV18-02433-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Rafael Severino,                        No. CV18-02412-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
               Defendants.
Abdel Hameed Shehadeh,                  No. CV18-00768-PHX DGC
               Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    7
     Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 8 of 9




William Tapinekis,                      No. CV19-01509-PHX DGC
                Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Joel Whyms,                             No. CV19-01409-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Ashley Brown,                           No. CV19-01499-PHX DGC
                     Plaintiff,
v.                                      ORDER


C.R. Bard, et al.,
                     Defendants.
Shirley Lewis,                          No. CV19-03250-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Janet Phillips,                         No. CV19-01405-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.
Jimmy Phillips,                         No. CV19-02270-PHX DGC
                     Plaintiff,
v.                                      ORDER

C.R. Bard, et al.,
                     Defendants.


                                    8
      Case 2:15-md-02641-DGC Document 21424 Filed 01/31/20 Page 9 of 9




 Lacharla Smith,                                   No. CV19-02268-PHX DGC
                      Plaintiff,
 v.                                                ORDER

 C.R. Bard, et al.,
                      Defendants.
 Holly James,                                      No. CV19-01510-PHX DGC
                      Plaintiff,
 v.                                                ORDER

 C.R. Bard, et al.,
                      Defendants.


       The Court has considered the Stipulation of Dismissal without Prejudice of the
above Plaintiffs, Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.
Doc. 21419.
       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the stipulation
of dismissal without prejudice of the above Plaintiffs (Doc. 21419) is granted. The claims
of the above Plaintiffs are dismissed in their entirety without prejudice to the re-filing of
same, and the parties are to bear their own costs.
       Dated this 31st day of January, 2020.




                                               9
